The appellant sued appellee in equity in a county court on a life insurance policy, and recovered less than the amount for which she sued. This decree was affirmed on appeal to the circuit court. The appellee has filed in this, the supreme court a plea in bar to the appeal setting forth *Page 893 
that the appellee has paid to the appellant the amount for which the decree was rendered in the county court. This payment was made before the appeal from the county court to the circuit court was taken. A motion was made in the circuit court to dismiss the appeal, for the reason that the decree appealed from had been satisfied. This motion was overruled, and counsel for the appellee admit that no evidence was introduced in support thereof, and therefore the ruling thereon cannot now be disturbed.
On an appeal from the judgment of a circuit court in a case brought thereto from a county court, this court is confined to the record, and reviews only questions presented thereby, unless something has occurred since the circuit court's judgment, from which the appeal to this court was taken, which necessitates the dismissal of the appeal without a review of the judgment. Whether an appeal from a county to a circuit court will lie is a question for decision by the latter court, which decision is subject to review here, and, unless raised in the circuit court, any question as to the right of appeal thereto is waived.
Plea in bar of appeal dismissed.